DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16965160, entitled: MOUNTING STRUCTURE AND MOUNTING BASE FOR ROTARY MOUNTING-TYPE WINDSHIELD MOUNTED IN-VEHICLE DEVICE, filed on 07/27/2020.  Claims 1-11 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 5, 7, and 9 recite the limitations "the support stay mounting surface and the mounted surface" throughout each of the claims.  There is insufficient antecedent basis for this limitation in the claim.  For Examination purposes, since “…a mounting surface of the mounting base and a mounted surface of the support stay…” is disclosed in claims 1 and 9, the limitations will be understood to recite: "the support stay mounted surface and the mounting surface," for clarity.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7, respectively of U.S. Patent No. 11,254,264. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent is drawn to the combination of the sensor, mirror, and mounting assembly, whereas the instant application is drawn to the mounting system only.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (U.S. Pat. 7726623).
	Regarding claim 1, Muller discloses a support stay mounting structure 1 for an in-vehicle device 2, the support stay mounting structure 1 comprising: a mounting base 5 to be mounted to a windshield surface 4 of a cabin of a vehicle (as seen in Fig. 4), and a support stay 6 to be mounted to the mounting base 5 so as to be capable of dropping off from the mounting base 5, where: the mounting structure 1 includes a structure in which a support stay mounting surface 24 of the mounting base 5 and a mounted surface 14 of the support stay 6 are made to face each other and the mounting base 5 and the support stay 6 are joined via a support stay mounting leaf spring 30 so as to be capable of rotating relative to each other in a direction around a predetermined rotation axis crossing the surfaces 24,14 facing each other (as discussed in col. 5, lines 20-22); the support stay mounted surface 14 and the mounting surface 24 include respective abutment support structures 14,16 that are formed in the direction around the rotation axis (as seen in Figs. 5-6) and abut against each other via a biasing force of the support stay mounting leaf spring 30 (as seen in Fig. 2); the mounting structure 1 is configured in such a manner that when the support stay 6 is rotated in the direction around the rotation axis against the biasing force of the support stay mounting leaf spring 30 in a state in which the mounting base 5 and the support stay 6 are joined via the support stay mounting leaf spring 30, the support stay 6 is mounted to the mounting base 5 by increasing the biasing force of the support stay mounting leaf spring 30 via the abutment support structures 14,16 to bring the support stay mounted surface 14 and the mounting surface 24 into pressure-abutment with each other (as seen in Fig. 2); the mounting structure 1 is configured in such a manner that when an external force of a predetermined amount or more is applied to the support stay 6 in a state in which the support stay 6 is mounted to the mounting base 5, joining between the support stay 6 and the mounting base 5 is undone against the biasing force of the support stay mounting leaf spring 30 by the external force to make the support stay 6 drop off from the mounting base 5 (as implied in col. 1, lines 60-64, regarding detachment of the mounting base 5 from the support stay 6); the abutment support structures 15,16 include a structure in which the support stay mounted surface 14 and the mounting surface 24 are made to abut against each other via a plurality of abutment support portions 15,16 surrounding the rotation axis (as seen in Figs. 5-6); and the plurality of abutment support portions 15,16 includes a first abutment support portion disposed in an angle direction toward a lower side of a circumference around the rotation axis with the rotation axis as a center in a position in which the mounting base 5 is fixed to a windshield surface 4 of a cabin of a vehicle and the support stay 6 is mounted to the mounting base 5 (as seen in Fig. 2).
	Regarding claim 2, Muller discloses the support stay mounting structure 1 for the in-vehicle device, where in a part or all of the plurality of abutment support portions 15,16, the support stay mounted surface 14 and the mounting surface 24 include a fitting structure including a dent 16 and a bump 15 that fit together in a state in which the support stay 6 is mounted to the mounting base 5.
	Regarding claim 3, Muller discloses the support stay mounting structure 1 for the in-vehicle device, where: the first abutment support portion 15,16 includes the fitting structure; and the fitting structure of the first abutment support portion includes a fitting groove 16 that forms the dent, the fitting groove 16 extending in the angle direction toward the lower side of the circumference around the rotation axis from among radial directions with the rotation axis as a center (as seen in Fig. 6), and a fitting lug 15 forming the bump, the fitting lug 15 fitting in the fitting groove 16, in a position in which the mounting base 5 is fixed to a windshield surface 4 of a cabin of a vehicle and the support stay 6 is mounted to the mounting base 5.
	Regarding claim 7, Muller discloses the support stay mounting structure 1, where a gap B is formed in an area between the support stay mounted surface 14 and the mounting surface 24, except places at which the support stay mounted surface 14 and the mounting surface 24 abut against each other via the abutment support structures 15,16, in a state in which the support stay 6 is mounted to the mounting base 5 (as seen in Fig. 2).
	Regarding claim 8, Muller discloses the support stay mounting structure 1, where the mounting base 5 includes a pawl receiving portion 34 for cover mounting (as seen in Fig. 6).
	Regarding claim 9, Muller discloses a support stay mounting structure 1 for an in-vehicle device 2, the support stay mounting structure 1 comprising: a mounting base 5 to be mounted to a windshield surface 4 of a cabin of a vehicle (as seen in Fig. 4), and a support stay 6 to be mounted to the mounting base 5 so as to be capable of dropping off from the mounting base 5, where: the mounting structure 1 includes a structure in which a support stay mounting surface 24 of the mounting base 5 and a mounted surface 14 of the support stay 6 are made to face each other and the mounting base 5 and the support stay 6 are joined via a support stay mounting leaf spring 30 so as to be capable of rotating relative to each other in a direction around a predetermined rotation axis crossing the surfaces 24,14 facing each other (as discussed in col. 5, lines 20-22); the support stay mounted surface 14 and the mounting surface 24 include respective abutment support structures 14,16 that are formed in the direction around the rotation axis (as seen in Figs. 5-6) and abut against each other via a biasing force of the support stay mounting leaf spring 30 (as seen in Fig. 2); the mounting structure 1 is configured in such a manner that when the support stay 6 is rotated in the direction around the rotation axis against the biasing force of the support stay mounting leaf spring 30 in a state in which the mounting base 5 and the support stay 6 are joined via the support stay mounting leaf spring 30, the support stay 6 is mounted to the mounting base 5 by increasing the biasing force of the support stay mounting leaf spring 30 via the abutment support structures 14,16 to bring the support stay mounted surface 14 and the mounting surface 24 into pressure-abutment with each other (as seen in Fig. 2); the mounting structure 1 is configured in such a manner that when an external force of a predetermined amount or more is applied to the support stay 6 in a state in which the support stay 6 is mounted to the mounting base 5, joining between the support stay 6 and the mounting base 5 is undone against the biasing force of the support stay mounting leaf spring 30 by the external force to make the support stay 6 drop off from the mounting base 5 (as implied in col. 1, lines 60-64, regarding detachment of the mounting base 5 from the support stay 6); the abutment support structures 15,16 include a structure in which the support stay mounted surface 14 and the mounting surface 24 are made to abut against each other via a plurality of abutment support portions 15,16 surrounding the rotation axis (as seen in Figs. 5-6); and the plurality of abutment support portions 15,16 includes a first abutment support portion disposed in an angle direction toward a lower side of a circumference around the rotation axis with the rotation axis as a center in a position in which the mounting base 5 is fixed to a windshield surface 4 of a cabin of a vehicle and the support stay 6 is mounted to the mounting base 5 (as seen in Fig. 2), where in a part or all of the plurality of abutment support portions 15,16, the support stay mounted surface 14 and the mounting surface 24 include a fitting structure including a dent 16 and a bump 15 that fit together in a state in which the support stay 6 is mounted to the mounting base 5; and part or all of the fitting structures of the first abutment support portion each includes a fitting groove 16 that forms the dent, the fitting groove 16 extending downward along the support stay mounted surface 14 of the mounting base 5, and a fitting lug 15 forming the bump, the fitting lug 15 fitting in the fitting groove 16, in a position in which the mounting base 5 is fixed to a windshield surface 4 of a cabin of a vehicle and the support stay 6 is mounted to the mounting base 5.
	Regarding claim 10, Muller discloses a mounting base 5 that is usable as the mounting base in the support stay mounting structure 1 for the in-vehicle device.
	Regarding claim 11, Muller discloses a mounting base 5 that is usable as the mounting base in the support stay mounting structure 1 for the in-vehicle device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller.
	Regarding claim 4, Muller is discussed above and discloses the claimed invention except for where there are at least four second abutment support portions 15,16.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Muller’s support stay mounting structure 1 to have an additional set of abutment support portions 15,16, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04, VI.-B.).  Further, the Examiner notes that providing an additional set of abutment support portions would provide Muller’s mounting base 5 with an even greater fit with the support stay 6.
	Regarding claim 5, Muller teaches the support stay mounting structure 1, where: in each of the second abutment support portions 15,16, the support stay mounted surface 14 and the mounting surface 24 include a fitting structure including a dent 16 and a bump 15 that fit together in a state in which the support stay 6 is mounted to the mounting base 5; and the fitting structure of the second abutment support portion 15,16 includes a fitting groove 16 forming the dent, the fitting groove 16 extending in a radial direction with the rotation axis as a center (as seen in Figs. 5-6), and a fitting lug 15 forming the bump, the fitting lug 15 fitting in the fitting groove 16, in a position in which the mounting base 5 is fixed to a windshield surface 4 of a cabin of a vehicle and the support stay 6 is mounted to the mounting base 5 (as seen in Fig. 2).
	Regarding claim 6, Muller teaches the support stay mounting structure 1 for the in-vehicle device, where a support surface of the abutment support structure 15,16 in each of the second abutment support portions disposed in the angle directions toward the lower left side and the lower right side of the circumference around the rotation axis with the rotation axis as a center (as seen in Fig. 5) has a level difference between an area on a front end side in a sliding drop-off direction and an area in a rear end side in the sliding drop-off direction, with the fitting groove 16 between the areas, for the fitting structure to easily come off in the sliding drop-off direction (see Fig. 7 below).


    PNG
    media_image1.png
    504
    567
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Muller above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 11285876 to Sugimura, to DeMaagd et al., and 8622356 to Lerchner, disclose mounting mechanisms for in-vehicle devices, comprising spring clips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        17-Dec-22